El Juez Asociado, Sr. MaoLeaby,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando-, que á un contrato solamente se le puede poner término según el modo convenido por las partes con-tratantes, y que ca’da una de ellas tiene por obligación cum-plir con las condiciones á que le obliga el contrato.
4Considerando: que el Tribunal sentenciador incurrió en error al no adjudicar al demandante la suma reclamada y fijar la cantidad de los gastos de viaje, siendo ese punto uno de los fundamentos del escrito de demanda y discutibles en el juicio.
Considerando: que por los errores indicados debe ser re-vocada la sentencia del Tribunal sentenciador.
Fallamos: que revocando la sentencia del Tribunal de Distrito de Mayagüez, debemos condenar y condenamos á “La Mayagüez Electric Company” á que pague al Señor Eduardo E. Landis la suma de setecientos noventa y nueve dollars con el interés legal desde la fecha de su demanda, hasta su completo pago, y á pagar todas las costas del juicio, entendiéndose sin expresa condenación las del recurso.
Jueces concurrentes: Sres. Figueras y Sulzbacher.
Juez disidente: Sr. Hernández.
El Juez Presidente, Sr. Quiñones, no formó Tribunal en la vista de este caso.